166 F.2d 1023 (1948)
George T. GOGGIN, Trustee of Estate of David Ciphers Dudley, Bankrupt, Appellant,
v.
David Ciphers DUDLEY, Appellee.
No. 11745.
Circuit Court of Appeals, Ninth Circuit.
March 30, 1948.
Frank C. Weller and Thomas S. Tobin, both of Los Angeles, Cal., for appellant.
Cobb & Utley, of Los Angeles, Cal., for appellee.
Before MATHEWS, BONE, and ORR, Circuit Judges.
PER CURIAM.
On the grounds and for the reasons stated in its opinion (72 F.Supp. 943), the judgment of the District Court is affirmed.